It SAUNDERS, J.,
dissenting.
This case is one dealing with a well documented work-related mental injury caused by an incident that was sudden and unexpected but arguably not “extraordinary.” This much is clear — the employer was unreasonable as he wanted an employee to accept responsibility for something that was beyond her control. This is totally unreasonable. The question thus arises whether that which is totally unreasonable should be considered “extraordinary” or should we accept the proposition that unreasonable behavior on the part of employers toward their employees is the norm in this state. In my view, this is not the norm and thus it equates with abnormal or “extraordinary.”
I vote to reverse.